Title: To George Washington from William Lee, 11 April 1787
From: Lee, William
To: Washington, George



Dear Sir
Green Spring April 11th 1787

I have had the honour of receiveing your very obligeing favor of last month, informing me of the very unlucky accident that

befell the Jenny; which I regret exceedingly, not on my own Account, but because it May be a small disappointment to your wishes which I shall ever think myself happy if I can in any manner be the means of promoting.
I feel very sensibly your goodness in offering to accomodate me with the use of one of your Jacks, if I had a Jenny to send to him; unfortunately my stock of those Animals is now reduc’d to one pitifull Jack who may possibly be the means of procureing me some shaby Mules; the one which you are please’d to say shoud be taken care of for me if any Convenient and agreeable Opportunity shoud offer, before it is sent for, may be forwarded to my Brother at Menokin. with the sincerest esteem & highest respect, I have the honor to remain your Mo. obt hble Servant

W. Lee

